No



                                                                 No. 98-062



                               IN THE SUPREME COURT OF THE STATE OF MONTANA



                                                               1999 MT 91N




LEO L. JACOBSEN,



Plaintiff and Appellant,



v.



STATE OF MONTANA, BUTTE-SILVER BOW COUNTY,

MONTANA, ROBERT BUTOROVICH, DANIEL SKULETICH,

REED SCOTT, BUTTE-SILVER BOW COUNTY COUNCIL OF

COMMISSIONERS, as composed in 1989, Defendants A through Z,

all individually and jointly,



Defendants and Respondents.




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (1 of 17)4/11/2007 11:14:42 AM
 No




APPEAL FROM: District Court of the Second Judicial District,

In and for the County of Silver Bow,

The Honorable James Purcell, Judge presiding.




COUNSEL OF RECORD:



For Appellant:



Kevin E. Vainio, Attorney at Law; Butte, Montana

Ed Yelsa, Attorney at Law; Anaconda, Montana



For Respondents:



Thomas M. Welsch; Poore, Roth & Robinson, P.C.; Butte, Montana

(for Butte-Silver Bow County)



James Scheier, Assistant Attorney General, Agency Legal Services Bureau;

Helena, Montana (for State of Montana, Daniel Skuletich, Reed Scott)




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (2 of 17)4/11/2007 11:14:42 AM
 No

                                                                                              Submitted on Briefs: December 3, 1999

                                                                                                                     Decided: April 28, 1999

Filed:



__________________________________________

Clerk

Justice Jim Regnier delivered the opinion of the Court.

¶1. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be
filed as a public document with the Clerk of the Supreme Court and shall be
reported by case title, Supreme Court cause number, and result to the State Reporter
Publishing Company and to West Group in the quarterly table of noncitable cases
issued by this Court.

¶2. Leo L. Jacobsen, former coroner for Butte-Silver Bow County, initiated this
action by filing his complaint on March 3, 1994. He subsequently amended the
complaint on June 10, 1994, alleging claims for malicious prosecution, intentional
infliction of emotional distress, interference with economic advantage, a claim under
42 U.S.C. § 1983, respondeat superior, and negligent prosecution. Jacobsen later
added a claim under 42 U.S.C. § 1985. He named as defendants the State of Montana,
two of its investigators, Butte-Silver Bow and its Council of Commissioners among
others.

¶3. The District Court granted summary judgment in favor of the Butte-Silver Bow
defendants in March 1997. While that motion was pending, Jacobsen served for the
first time the State of Montana defendants. The State defendants then moved for
summary judgment and, in response, Jacobsen sought leave to further amend his
complaint as to the State defendants. On October 3, 1997, the District Court granted
Jacobsen permission to amend his complaint and then granted the State defendants
summary judgment.

¶4. On October 21, 1997, the court entered judgment on both orders of summary

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (3 of 17)4/11/2007 11:14:42 AM
 No


judgment from which Jacobsen appeals. The State defendants cross-appeal the
District Court's October 3, 1997, order allowing Jacobsen to amend his complaint as
to the State defendants. We affirm.

¶5. The following issues are dispositive of this appeal:

¶6. 1. Did Butte-Silver Bow County exercise a valid grant of authority when it
appointed Assistant Attorney General John P. Connor, Jr., as Special Deputy County
Attorney pursuant to Resolution 1196?

¶7. 2. Were Jacobsen's malicious prosecution claims time barred by a two-year
statute of limitation?

¶8. 3. Are the respondents protected from Jacobsen's malicious and negligent
prosecution claims on the basis of prosecutorial immunity?

¶9. 4. Did the District Court err in granting summary judgment in favor of the
respondents on Jacobsen's tort claims?

¶10. 5. Did the District Court err in granting summary judgment in favor of the
respondents on Jacobsen's civil rights claims?

¶11. 4. Should Jacobsen be required to pay his share of the costs of appellate
mediation?

¶12. Since we are affirming the District Court's order granting summary judgment
in favor of the respondents, we need not address the respondents' cross-appeal.

                                                FACTUAL BACKGROUND

¶13. Jacobsen was elected and served as coroner for Butte-Silver Bow County from
November 1966 to October 1990. In 1988, County Commissioner Thomas Brophy
initiated an investigation into several of Jacobsen's travel claims. Brophy presented
the travel claims to the Butte-Silver Bow County Attorney for investigation. On
December 6, 1989, at the request of the County Attorney, the Butte-Silver Bow
Council of Commissioners passed Resolution 1196 to request the appointment and
compensation of an attorney from the County Prosecutor Bureau of the Montana
Department of Justice to assist in the investigation of and, if appropriate, the
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (4 of 17)4/11/2007 11:14:42 AM
 No


prosecution of a claim against Jacobsen. Pursuant to the resolution, Assistant
Attorney General John P. Connor, Jr., was appointed as Special Deputy County
Attorney. The resolution also allowed Assistant Attorney General Matthew F.
Heffron to act in place of Connor.

¶14. Nearly one year later, on October 5, 1990, Heffron filed a complaint against
Jacobsen in Butte-Silver Bow Justice Court. Jacobsen was arrested pursuant to a
warrant, then released on bond after spending three hours in jail. On October 16,
1990, Heffron obtained leave to file an information in the District Court.

¶15. On October 18, 1990, an information was filed in the Second Judicial District
Court, Silver Bow County, charging Jacobsen with one felony count of theft, one
felony count of filing false claims, five felony counts of fraudulently obtaining
dangerous drugs by confiscating prescription drugs and medications of deceased
individuals, and two misdemeanor counts of official misconduct. Jacobsen filed a
motion to dismiss the information, which was denied. Jacobsen, thereafter, pled not
guilty to all charges. The District Court suspended Jacobsen from his position as
coroner pursuant to § 45-7-401(4), MCA.

¶16. On January 7, 1991, the case proceeded to trial. During the trial, the District
Court dismissed several of the counts against Jacobsen and on January 11, 1991, the
jury acquitted him on the remaining charges. The District Court ordered that
Jacobsen be reinstated into his position as coroner and be paid retroactively for the
three months he was suspended. One and one-half years later, Jacobsen sought re-
election as coroner, but lost.

¶17. The parties disagreed whether the appeal and cross-appeal were subject to a
Rule 54, M.R.App.P., mediation requirement. Nonetheless, on January 15, 1998, this
Court ordered the parties to mediation. Mediation was held, but no resolution was
reached. The mediator demanded that Jacobsen pay one-third of the mediation costs.
Jacobsen paid this under protest, which he also appeals.

                                                  STANDARD OF REVIEW

¶18. On appeal from a summary judgment, this Court reviews a case de novo based
on the same criteria applied by the district court. See Stutzman v. Safeco Ins. Co.
(1997), 284 Mont. 372, 376, 945 P.2d 32, 34 (citing Treichel v. State Farm Mut. Auto.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (5 of 17)4/11/2007 11:14:42 AM
 No


Ins. Co. (1997), 280 Mont. 443, 446, 930 P.2d 661, 663). Thus,

[t]he movant must demonstrate that no genuine issues of material fact exist. Once this has
been accomplished, the burden then shifts to the non-moving party to prove by more than
mere denial and speculation that a genuine issue does exist. Having determined that
genuine issues of material fact do not exist, the court must then determine whether the
moving party is entitled to judgment as a matter of law. [This Court] reviews the legal
determination made by a district court as to whether the court erred.


Stutzman, 284 Mont. at 376, 945 P.2d at 34 (quoting Bruner v. Yellowstone County (1995),
272 Mont. 261, 264-65, 900 P.2d 901, 903).

¶19. Rule 56, M.R.Civ.P., controls the procedure to be followed in a summary
judgment proceeding. Rule 56(e), M.R.Civ.P., requires that "an adverse party may
not rest upon the mere allegations or denials of the adverse party's pleadings, but the
adverse party's response, by affidavits or as otherwise provided in this rule, must set
forth specific facts showing that there is a genuine issue for trial." See also HKM
Associates v. Northwest Pipe Fittings, Inc. (1995), 272 Mont. 187, 193, 900 P.2d 302,
305-06 (quoting Koepplin v. Zortman Mining (1994), 267 Mont. 53, 59, 881 P.2d 1306,
1309). We have stated that an opposing party "has an affirmative duty to respond by
affidavits or other sworn testimony containing material facts that raise genuine
issues; conclusory or speculative statements will not suffice." Klock v. Town of
Cascade (1997), 284 Mont. 167, 174, 943 P.2d 1262, 1266 (quoting Groshelle v. Reid
(1995), 270 Mont. 443, 447, 893 P.2d 314, 316).

¶20. As previously stated, our review of an order granting summary judgment is de
novo. If we agree with the conclusions of the district court, we can affirm the district
court's decision, if correct, regardless of its reasons. See Norman v. City of Whitefish
(1993), 258 Mont. 26, 30, 852 P.2d 533, 535; District No. 55 v. Musselshell County
(1990), 245 Mont. 525, 527, 802 P.2d 1252, 1253; Jerome v. Pardis (1989), 240 Mont.
187, 192, 783 P.2d 919, 922.

                                                            DISCUSSION

¶21. At the outset, it is important that we note the status of the record that is before
us. The respondents strenuously argue that many of the exhibits presented by the

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (6 of 17)4/11/2007 11:14:42 AM
 No


appellant to support his allegations are not properly authenticated, nor do his
affidavits comply with the requirements of Rule 56(e), M.R.Civ.P. We agree that
some of the appellant's allegations are not sufficiently supported in the record. We
shall address the following issues on appeal without specifically noting the
inadequacies of appellant's supporting documentation, but will conduct our review
only giving consideration to what is properly authenticated in the record.

ISSUE 1

¶22. Did Butte-Silver Bow County exercise a valid grant of authority when it
appointed Assistant Attorney General John P. Connor, Jr., as Special Deputy County
Attorney pursuant to Resolution 1196?

¶23. Article XI, Section 6, of the Montana Constitution, provides that "[a] local
government unit adopting a self-government charter may exercise any power not
prohibited by this constitution, law, or charter." Section 7 of Article XI further
provides that "[u]nless prohibited by law or charter, a local government unit may . . .
transfer or delegate any function, power, responsibility, or duty of any officer to . . .
the state."Jacobsen argues that Butte-Silver Bow County was prohibited from
passing Resolution 1196 by § 7-4-2705, MCA. This statute states that

[e]xcept in counties of the first class, the board of county commissioners has the power,
whenever in its judgment the ends of justice or the interest of the county require it, to
employ or authorize the county attorney to employ special counsel to assist in the
prosecution of any criminal case pending in such county or to represent said county in any
civil action in which such county is a party.

The parties do not dispute that Butte-Silver Bow County is a first class county.

¶24. Jacobsen asserts that the first class county exclusion in § 7-4-2705, MCA, is
based on the premise that first class counties already have full-time county attorneys
who are compensated adequately to handle all criminal cases. He further argues that
absent a source of authority other than Resolution 1196, the respondents failed to act
within a proper legal scope.

¶25. In contrast, the respondents contend that § 7-4-2705, MCA, did not prohibit
Butte-Silver Bow County from passing Resolution 1196. They cite D & F Sanitation


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (7 of 17)4/11/2007 11:14:42 AM
 No


Service v. City of Billings (1986), 219 Mont. 437, 445, 713 P.2d 977, 982, in which we
said that the authority of self-governed local governmental units can be limited only
when expressly prohibited by law. See also § 7-1-102, MCA. The respondents argue
that since § 7-4-2705, MCA, does not expressly prohibit a first class county from
authorizing special counsel to assist in a prosecution, Resolution 1196 was a valid
grant of authority. In the alternative, they argue that § 7-4-2705, MCA, must be
liberally construed in light of any reasonable doubt of its meaning. They cite § 7-1-
106, MCA, which states that "[e]very reasonable doubt as to the existence of a local
government power or authority shall be resolved in favor of the existence of that
power or authority." The respondents contend that a lack of an express prohibition
on first class counties raises a reasonable doubt as to the scope of § 7-4-2705, MCA,
which therefore must be resolved in favor of the existence of Butte-Silver Bow
County's authority to pass Resolution 1196. Finally, the respondents suggest that § 7-
4-2705, MCA, should be read as a permissive statute, instead of a prohibitive statute.

¶26. We agree with respondents. We recognize that § 7-4-2705, MCA, does not
expressly limit the powers of first class counties and also that there is a reasonable
doubt as to its scope which must be resolved in favor of Butte-Silver Bow County's
power or authority. In Tipco Corp., Inc. v. City of Billings (1982), 197 Mont. 339, 344,
642 P.2d 1074, 1077, we acknowledged that statutes such as §§ 7-1-102 and -106,
MCA, were enacted pursuant to an expansion of local government powers in
Montana's 1972 Constitution. Today, § 7-4-2705, MCA, which has existed in
essentially its same form since 1909, must be read in pari materia with §§ 7-1-102 and
-106, MCA. As a result of this reading, our interpretation of § 7-4-2705, MCA, as a
non-prohibitive statute is consistent with Article XI, Sections 6 and 7, of the Montana
Constitution.

¶27. Thus, we conclude that § 7-4-2705, MCA, did not preclude Butte-Silver Bow
County from lawfully passing Resolution 1196 to appoint Assistant Attorney General
John P. Connor, Jr., as Special Deputy County Attorney.

                                                                 ISSUE 2

¶28. Were Jacobsen's malicious prosecution claims time barred by a two-year statute
of limitation?

¶29. Jacobsen was acquitted of the charges against him on January 11, 1991. More


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (8 of 17)4/11/2007 11:14:42 AM
 No


than two years later, on July 27, 1993, he filed a notice of intent to sue, and on March
3, 1994, he filed his original complaint against the respondents. Applying a two-year
limitation, as prescribed in § 27-2-203, MCA, for fraud and mistake, the District
Court decided that Jacobsen's claims of malicious prosecution were time barred.

¶30. Jacobsen argues that malicious prosecution is controlled by a three-year rather
than a two-year limitation period. He asks us to apply the three-year limitation set
out in § 27-2-204(1), MCA, for general and personal injury tort actions.

¶31. Whether a two- or a three-year limitation applies depends on whether the tort of
malicious prosecution is more appropriately characterized as a tort other than fraud
or mistake. A cause of action for malicious prosecution has very different elements
than a cause of action based on fraud or mistake. Therefore, we conclude that the
three-year limitation found at § 27-2-204(1), MCA, for general and personal injury
tort actions applies to Jacobsen's malicious prosecution claims.

¶32. Even though the District Court erred when it determined that the malicious
prosecution claims were time barred, the claims must still fail based on the reasons
set forth below.

                                                                 ISSUE 3

¶33. Were the respondents protected from Jacobsen's malicious and negligent
prosecution claims on the basis of prosecutorial immunity?

¶34. Not only did Jacobsen allege that the respondents committed malicious
prosecution, he separately alleged that the respondents were negligent in their
prosecution. His argument on appeal is essentially that the respondents are not
entitled to prosecutorial immunity against these claims, given Heffron's involvement
in the investigative stages of his prosecution. He argues that the District Court failed
to analyze the facts of this case under the guidelines set forth in two United States
Supreme Court opinions, Buckley v. Fitzsimmons (1993), 509 U.S. 259, 113 S. Ct.
2606, 125 L. Ed. 2d 209, and Burns v. Reed (1991), 500 U.S. 478, 111 S. Ct. 1934, 114
L. Ed. 2d. 547.

¶35. The key question here is whether Heffron's investigatory activities were
something other than prosecutorial or quasi-prosecutorial in nature. Cf. Kelman v.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (9 of 17)4/11/2007 11:14:42 AM
 No


Losleben (1995), 271 Mont. 156, 159, 894 P.2d 955, 957; Smith v. Butte-Silver Bow
County (1994), 266 Mont. 1, 6-7, 878 P.2d 870, 873.

¶36. Jacobsen argues that Heffron's involvement in the investigative phase of the
case was something other than prosecutorial or quasi-prosecutorial in nature. He
asserts that Heffron became too involved with investigatorial functions when he
directed the investigation, gathered evidence, interviewed witnesses, and extended
limited immunity to Jacobsen's common law wife, Gayle Schumacher, in exchange
for her testimony. Jacobsen also contends that Heffron pursued a prosecution against
him even though Heffron knew there was not sufficient evidence to convict him.

¶37. Pursuant to the terms of Resolution 1196, Heffron was appointed to "assist in
the investigation and prosecution" of Jacobsen. In its brief in support of summary
judgment to the District Court, Butte-Silver Bow explained that the county
commissioners simply relayed the information they had against Jacobsen to Heffron,
who had the authority to exercise his sole discretion to determine what matters to
investigate, whether to prosecute, and what charges would be filed based on the
information his investigation uncovered. Similarly, the State argued that its
investigators, Skuletich and Scott, simply reported the results of their investigation to
Heffron who made the decision whether to prosecute.

¶38. The respondents attack the sufficiency of Jacobsen's supporting materials in
opposition to their motions for summary judgment. Butte-Silver Bow argues that
Jacobsen failed to comply with Rule 56(e), M.R.Civ.P., which provides that a party
opposing summary judgment may not rest upon mere allegations or denials of his
claim, but must respond with affidavits setting forth specific facts showing that there
is a genuine issue for trial. Butte-Silver Bow contends that none of Jacobsen's
exhibits submitted in opposition to summary judgment were properly authenticated
or otherwise admissible.

¶39. The State makes similar arguments. In addition, the State points out that an
affidavit of Jacobsen's counsel with attached documents from Heffron's files does not
comport with Rule 56. The State directs us to the requirement in Rule 56 that the
affiant must be a person through whom the exhibits could be admitted into evidence.

¶40. Our review of the exhibits discloses that Jacobsen did not sufficiently respond to
the motions for summary judgment. Many of his exhibits were not properly


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (10 of 17)4/11/2007 11:14:42 AM
 No


authenticated or were attached to an affidavit given by someone without knowledge
and not competent to testify as to the facts. With regard to the attorney's affidavit of
Jacobsen's counsel, it was likewise insufficient. In Morales v. Tuomi (1985), 214 Mont.
419, 424, 693 P.2d 532, 535, we stated that "an attorney's affidavit 'is admissible only
to prove facts that are within his personal knowledge and to which he is competent to
testify.'" (Quoting 10A Wright, Miller and Kane, Federal Practice and Procedure §
2738 (1983).)

¶41. We note that Jacobsen does not respond to these procedural arguments on
appeal. In his opening brief, Jacobsen simply states, without support, that there is
sufficient documentation as to show that Heffron actively investigated the case.
Furthermore, Jacobsen did not respond to these arguments in a reply brief. Although
it is true that the District Court did not engage in the type of functional analysis
typically required in determining whether prosecutorial immunity applies, there was
insufficient competent documentation for the District Court or this Court to establish
a question of fact sufficient to defeat the respondents' motion for summary judgment.

¶42. Thus, we conclude that the District Court did not err in holding that the defense
of prosecutorial immunity barred Jacobsen's malicious and negligent prosecution
claims.

                                                                 ISSUE 4

¶43. Did the District Court err in granting summary judgment in favor of the
respondents on Jacobsen's tort claims?

                                     Intentional Infliction of Emotional Distress

¶44. To recover on a claim for emotional distress, Jacobsen must show, among other
factors, that he suffered from severe emotional distress caused by the respondents'
intentional acts. See Sacco v. High Country Independent Press (1995), 271 Mont. 209,
238, 896 P.2d 411, 429. In his opening brief to this Court, Jacobsen asserts that the
respondents acted intentionally to cause him emotional harm. He contends that the
District Court erred when it determined that his claim was based on the alleged
invalidity of Resolution 1196. Rather, he contends that the basis of his claim was the
respondents' intentional acts related to their investigation and prosecution of him.



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (11 of 17)4/11/2007 11:14:42 AM
 No


¶45. Butte-Silver Bow filed an affidavit of Robert McCarthy which established that
all it did was adopt Resolution 1196 which placed full investigative and prosecutorial
discretion in Heffron. Jacobsen did not file a counter-affidavit. The State argues that
there are no allegations in the complaint which set forth liability on this count based
on the conduct of the state employees. The State argues that Skuletich and Scott are
immune from any liability on the basis of § 2-9-305, MCA, which provides immunity
for state employees who act in the course and scope of their employment. The State
further argues that it is immune from any liability which is derivative of the conduct
of Heffron under the doctrine of prosecutorial immunity.

¶46. On the basis of the record before us, we conclude that the District Court did not
err in granting the respondents summary judgment on this issue. Jacobsen did not
set forth sufficient facts to support a claim for intentional infliction of emotional
distress under the requirements of Sacco.

                                        Interference with Economic Advantage

¶47. For Jacobsen to recover on a claim for interference with economic or business
advantage, he must establish that the respondents acted with an unlawful purpose
and that he suffered actual damages. See State Board of Dentistry v. Kandarian (1994),
268 Mont. 408, 416, 886 P.2d 954, 959. Jacobsen argues that he suffered economic
and business damages when he was suspended from his position as coroner and when
he failed to be re-elected as coroner. Although he acknowledges that he was paid
retroactively after he was reinstated in his position as coroner, he contends that
during the three months of his suspension he was without money to buy food,
clothing, and other necessities. Jacobsen also alleges that his failure to be re-elected
as coroner was due to the bad publicity he received in facing his prosecution.

¶48. Our review of the record supports the District Court's decision on this issue.
The respondents acted with a lawful purpose in prosecuting Jacobsen. He was
ultimately reinstated as coroner and paid retroactively after he was acquitted. We
further conclude that any claim that he lost his subsequent election because of the
respondents' actions is speculative.

                                                       Respondeat Superior

¶49. Under the doctrine of respondeat superior, an employer can be held vicariously


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (12 of 17)4/11/2007 11:14:42 AM
 No


liable for the wrongful acts of its employees if those acts were committed in the scope
of the employee's employment. See Maguire v. State (1992), 254 Mont. 178, 182, 835
P.2d 755 758. Jacobsen cites § 2-9-102, MCA, which states that "[e]very
governmental entity is subject to liability for its torts and those of its employees
acting within the scope of their employment or duties."

¶50. The District Court determined that Jacobsen could not establish as a matter of
law that any of the respondents' employees committed wrongful acts that would
result in liability. We agree.

                                                                 ISSUE 5

¶51. Did the District Court err in granting summary judgment in favor of the
respondents on Jacobsen's civil rights claims?

¶52. In order to successfully prosecute a claim under 42 U.S.C. § 1983, Jacobsen
must establish that (1) there was a violation of his federal statutory or constitutional
rights, (2) proximately caused (3) by the conduct of a "person" (4) acting under the
color of state law. See Orozco v. Day (1997), 281 Mont. 341, 347, 934 P.2d 1009, 1012
(citing Crumpton v. Gates (9th Cir. 1991), 947 F.2d 1418, 1420). On appeal, Jacobsen
alleges that he was deprived of his Fourth Amendment right to privacy and his Fifth
Amendment right to due process of law.

¶53. A threshold question in any analysis of § 1983 claims is whether the respondents
are considered "persons" under the requirements listed above. In Orozco, 281 Mont.
at 347, 934 P.2d at 1012, we acknowledged that

municipalities and local government units are among those "persons" to whom 42 U.S.C.
§ 1983 applies. States and other governmental entities, on the other hand, are considered
"arms of the state" and, as a result, they are not "persons" within the meaning of § 1983.
The exclusion of states and "arms of the state" from the term "person" contained in § 1983
is based on the immunity from suit provided to states by the Eleventh Amendment to the
United States Constitution.


(Citations omitted.) Under this authority, the State of Montana cannot be sued in
Jacobsen's § 1983 action.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (13 of 17)4/11/2007 11:14:42 AM
 No



¶54. We next consider whether Jacobsen has a viable § 1983 claim against Butte-
Silver Bow. In Dorwart v. Caraway, 1998 MT 191, ¶ 115, 966 P.2d 1121, ¶ 115, 55 St.
Rep. 777, ¶ 115, we recognized that "[a] local governmental entity may be held liable
under § 1983 only when it is shown that the entity itself caused the constitutional
violation at issue through the implementation of a policy or custom of that
governmental entity." For Jacobsen to impose liability on Butte-Silver Bow County,
he must show that Butte-Silver Bow County had a policy that amounted to
"deliberate indifference" to his constitutional right and that the policy was the
"moving force behind the constitutional violation." See Dorwart, ¶ 115. The United
States Supreme Court has explained that a policy can be a "statement, ordinance,
regulation or decision officially adopted and promulgated" by the law-making body,
or a custom or practice so widespread as to constitute a de facto policy. Monell v.
Department of Social Services (1978), 436 U.S. 658, 690-91, 98 S. Ct. 2018, 2036, 56 L.
Ed. 2d 611, 635-36. In addition, a policy can be the result of a decision made by a
supervisor or someone who has policy-making authority. See Dorwart, ¶ 115;
Pembauer v. Cincinnati (1986), 475 U.S. 469, 483, 106 S. Ct. 1292, 1300, 89 L. Ed. 2d
452, 464-65. There is nothing in the record that would suggest that Butte-Silver Bow
did anything which could reasonably be interpreted as policy in regard to Jacobsen's
prosecution. The McCarthy affidavit established that Resolution 1196 was adopted
for lawful and appropriate purposes. Jacobsen has not established any de facto policy
sufficient to avoid summary judgment. There is likewise no one identified by
Jacobsen who had policy-making authority who made a specific decision to retaliate
against him. Jacobsen has not raised a material fact question to defeat summary
judgment against Butte-Silver Bow for a civil rights violation.

¶55. Finally, we consider whether Jacobsen can sustain a § 1983 claim against
Skuletich and Scott. The law protects State officials from being sued in their official
capacities; however, Jacobsen also sues them in their individual capacities. See
Orozco, 281 Mont. at 348, 934 P.2d at 1013. Nonetheless, Jacobsen's claim must fail
here as well. Skuletich and Scott are entitled to qualified immunity unless Jacobsen
can establish that they violated clearly established statutory or constitutional rights
of which a reasonable person would have known. See, e.g., Harlow v. Fitzgerald
(1982), 457 U.S. 800, 818, 102 S. Ct. 2727, 2738, 73 L. Ed. 2d 396, 410. This has not
been shown as a matter of law. Thus, we conclude the District Court did not err in
granting summary judgment against Jacobsen on the § 1983 claims.

¶56. Jacobsen also asserts a claim under 42 U.S.C. § 1985. The District Court ruled

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (14 of 17)4/11/2007 11:14:42 AM
 No


that for Jacobsen to recover under § 1985 he must have been deprived of a right
protected by law and also be a member of either a suspect class or quasi-suspect
class. Jacobsen does not set forth any arguments that would support a claim that he
is a member of a suspect class.

¶57. Finally, Jacobsen argues that the respondents violated his rights under the
Fourth and Fifth Amendments to the United States Constitution. Jacobsen seems to
say that his Fourth Amendment rights were violated during an interview with his
wife and that he was arrested without probable cause which amounts to an
unreasonable seizure. Jacobsen's Fifth Amendment claim apparently is based on his
allegation that he was wrongfully deprived of property, namely his loss of the
coroner's position. The District Court ruled that the Fourth Amendment claim must
fail because there was no showing that there was an intrusion into Jacobsen's
reasonable expectation of privacy. It further ruled that the Fifth Amendment claim
must fail because his coroner job was an elected office in which he had no property
right. We conclude that the District Court properly granted summary judgment on
these claims as well.

                                                                 ISSUE 4

¶58. Should Jacobsen be required to pay his share of the costs of appellate
mediation?

¶59. Jacobsen reminds us that the District Court granted him the right to appeal
without prepayment of costs. However, the mediator demanded that Jacobsen pay
one-third of the mediation costs, pursuant to Rule 54(d)(5), M.R.App.P., which states
that "[t]he mediator's fee and incidental expenses shall be shared equally by the
parties." Jacobsen argues that he should not have had to pay mediation costs under
another provision of Rule 54(d)(5), M.R.App.P., which provides that "in cases
involving money judgments of $5,000 or less, any mediator appointed by the clerk of
the supreme court under subsection (d)(3) should serve pro bono." We note,
however, that this was not designated as a pro bono appointment in the order of
appointment, pursuant to Rule 54(d)(5), M.R.App.P.

¶60. We have previously stated:

The purpose of [Rule 54] is to provide the parties with another opportunity to resolve their


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (15 of 17)4/11/2007 11:14:42 AM
 No


dispute without incurring the significant costs and time involved in the ordinary appeal
process, as well as reduce this Court's caseload. To accomplish these goals the new
provisions were designed to be, and are, self-executing. Otherwise, the caseload of the
Court will not decrease, but may very well increase as the Court considers and rules upon
motions which address the mediation process, such as motions to opt out of the mediation
requirements, motions for substitution of mediators, extensions of time to file statements
of position, and the myriad of other forms of relief that counsel may seek.
Correspondingly, the parties will incur additional expense on appeal during this process.
The result will be self-defeating and thwart the goals of the appellate mediation program.
Consequently, this Court will not insert itself in the process except under unusual or
extraordinary circumstances.


Harwood v. Glacier Elec. Co-op., Inc. (1997), 282 Mont. 38, 39, 939 P.2d 981, 981-82.
Jacobsen does not present the type of unusual or extraordinary circumstances which
require us to intervene.

¶61. In conclusion, we affirm the District Court's summary judgment in favor of all
the respondents, as well as the appellate mediator's requirement that Jacobsen pay
his share of the mediation expenses.


/S/ JIM REGNIER




We Concur:


/S/ J. A. TURNAGE

/S/ TERRY N. TRIEWEILER

/S/ WILLIAM E. HUNT, SR.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (16 of 17)4/11/2007 11:14:42 AM
No


/S/ KARLA M. GRAY




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/98-062%20Opinion.htm (17 of 17)4/11/2007 11:14:42 AM